Citation Nr: 0912109	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  08-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's stepson, C.W., may be recognized as a 
helpless child.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to June 
1972.  The Veteran's stepson, C.W., is the subject of the 
appeal for recognition as a helpless child. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (the RO), which determined that the Veteran's stepson, 
C.W., was not entitled to benefits as a "child" on the basis 
of permanent incapacity for self support by reason of mental 
or physical defects at the date of attaining the age of 18 
under the provisions of 38 C.F.R. § 3.356 (2008).  


FINDINGS OF FACT

1.  The Veteran did not submit competent evidence of C.W.'s 
date of birth or competent evidence that C.W. is the 
Veteran's child. 

2.  C.W. has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
defect prior to and at the age of 18. 


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for C.W. as a 
helpless child on the basis of permanent incapacity for self-
support by reason of mental or physical defects prior to and 
at the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  The definition of the 
term "child" means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household at the time of 
the veteran's death, or an illegitimate child.  In addition, 
the child must also be someone who: (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a), 
3.356. 

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not considered controlling.  38 C.F.R. § 3.356 
(2008).

Principal factors for consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356 (2008).

The Court of Appeals for Veterans Claims (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran asserts that C.W., his stepson, is permanently 
incapable of self-support prior to and at the date of 
attaining the age of 18 years due to asthma.  He contends 
that C.W. has to seek medical treatment at an emergency room 
for the asthma.    

The Board notes that the Veteran has not submitted competent 
evidence establishing the birth date of C.W. such as a birth 
certificate, and he has not submitted competent evidence 
showing that C.W. is his stepson.  The RO requested this 
information in an August 2006 letter.  The burden lies on the 
Veteran to cooperate with VA.  While VA has a statutory duty 
to assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) 

The Board also finds that the evidence fails to establish 
that that C.W. was incapable of self-support by reason of 
physical and mental defects before and at the date of 
attaining the age of 18 years.  The only medical evidence 
that the Veteran submitted consists of emergency room records 
from the H.M.F.W. hospital.  A September 2005 treatment 
records indicates that C.W. was treated for acute bronchitis.  
Chest x-ray was negative.  C.W. was discharged to home.  He 
was 19 years old at the time of this treatment.  Emergency 
room records show that in March 2003, CW. was treated for a 
spider bite.  The diagnosis was soft tissue abscess.  C.W. 
was 16 years old at the time of this treatment.  A May 2002 
emergency room records indicates that the Veteran brought 
C.W. to the emergency room for testing for sexually 
transmitted diseases.  C.W. was 15 years old at this time.  

This medical evidence does not establish that C.W. was 
incapable of self-support prior to turning 18 years of age 
due to a permanent physical or mental defect.  The medical 
evidence discussed above does not establish that C.W. has any 
permanent mental or physical defects; the medical evidence 
shows that C.W. has been treated for acute and transitory 
medical conditions.  The Veteran has not submitted any 
medical evidence which establishes that prior to and at the 
age of 18, C.W. was incapable of self-support due to 
permanent mental or physical defects.  The Veteran has not 
submitted any evidence regarding C.W.'s education or work 
history.  The Veteran has not submitted any evidence 
regarding whether C.W. was capable of self support. 

The evidence in support of the Veteran's claim essentially 
consists of the Veteran's own statements that prior to and at 
the time of age 18, C.W. was incapable of self-support due to 
physical and mental defects.  The Veteran's own statements as 
to whether C.W. was permanently incapable for self support at 
the time of age 18 due to physical and mental defects are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  Although the Veteran, as a layperson, is 
competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  See also 38 C.F.R. § 3.159(a)(1)(2)(2008).  There is 
no evidence which establishes that the Veteran has medical 
expertise.  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  There is no competent evidence 
that supports the Veteran's contentions.  

Based on the above, the Board finds that the evidence of 
record simply does not establish that C.W. was permanently 
incapable of self-support as a result of mental or physical 
handicap by the age of 18.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 
 
The RO provided the Veteran with proper VCAA notice in August 
2006, prior to initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a helpless child claim.  The letter 
notified the Veteran as to what information and evidence must 
be provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Regarding Dingess notice, elements (1), (2), (3), and (4) are 
not at issue.  Regarding element (5) (effective date), the 
Veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the award of 
benefits.  Notwithstanding the defective VCAA notice, the 
Board determines that the Veteran is not prejudiced.  As 
discussed above, the preponderance of the evidence is against 
the claim for entitlement to VA benefits for C.W. as a 
helpless child.  Therefore, any question as to the 
appropriate effective date to be assigned is rendered moot.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal because 
the error is harmless.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of the claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  In an August 2006 statement, the Veteran 
stated that he had no further information or evidence to 
submit.  Under the circumstances, the Board finds that there 
is no reasonable possibility that further assistance would 
aid the Veteran in substantiating the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to VA benefits for C.W. as a helpless child of 
the Veteran is not warranted, and the appeal is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


